Citation Nr: 0606683	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to the service-connected disability of 
the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to September 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

In the April 2002 rating decision the RO also denied 
entitlement to an increased rating for a left knee disability 
and sciatic neuropathy in the left leg, and denied service 
connection for chronic pain, a back disorder, a left foot 
disorder, a right hip disorder, and a separate left leg 
disorder.  The veteran submitted a notice of disagreement 
with those determinations in June 2002, and the RO issued a 
statement of the case in March 2003.  The veteran did not, 
however, submit a substantive appeal within 60 days of the 
March 2003 statement of the case.  For that reason these 
issues are not within the Board's jurisdiction.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2005).

In a September 2005 statement the veteran asserted that he 
was appealing the denial of an increased rating for his left 
leg disability, and claims to be unemployable due to that 
disability.  Because that issue is not on appeal but has 
again been raised, the issue of entitlement to higher ratings 
for the service-connected disabilities in the left lower 
extremity, including a total rating based on unemployability, 
is referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran contends that his depression, which he described 
as post-traumatic stress disorder (PTSD), and substance abuse 
are due to the chronic pain that he has experienced as a 
result of the service-connected status post left knee 
meniscectomy with degenerative changes and sciatic neuropathy 
in the left lower extremity.  Compensation was awarded for 
the sciatic neuropathy on the basis that the disability 
resulted from arthroscopic surgery to the left knee in 
November 1997.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing in the 
absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).  

Multiple VA treatment records indicate that the veteran's 
depression is due to chronic pain in the left leg, which he 
has experienced since the November 1997 surgery.  In making 
that assessment, however, his mental health providers did not 
consider the evidence showing that his depression is 
secondary to his long history of multiple substance abuse, 
which he stated began before he entered military service in 
1976.  In addition, the mental health providers did not 
describe any clinical findings or provide the rationale for 
that conclusion.

In order to resolve this discrepancy, in a January 2004 
remand the Board instructed the RO to provide the veteran a 
VA psychiatric examination and to obtain a medical opinion, 
based on review of the medical evidence of record, on whether 
the veteran had a psychiatric disorder that was secondary to 
the left leg disability.  As the result of an examination and 
claims file review in June 2005, the VA psychiatrist found it 
unlikely that the psychiatric disorder was due to the left 
leg disability.  The psychiatrist did not, however, provide 
an opinion on whether the depression had been aggravated by 
chronic pain that the veteran experienced as a result of the 
service-connected left leg disability.  For this reason the 
Board finds that an additional remand is required.

In addition, during the June 2005 examination and in a 
September 2005 statement the veteran reported having recently 
been hospitalized at the Peachford Behavioral Health Center 
in Atlanta, Georgia.  The veteran and his representative have 
asserted that the records of that treatment are relevant to 
the appeal, and that the case should again be remanded to 
obtain those records.  Because the treatment records may be 
relevant to the issue on appeal, they should be considered 
prior to considering the merits of the appeal.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 372 (1992) (when VA is put on 
notice of the existence of records and their possible 
relevance, VA must try to obtain those records before 
proceeding with the appeal).

Accordingly, the case is remanded for the following:

1.  The RO should obtain the veteran's 
treatment records from the Peachford 
Behavioral Health Center, and his VA 
treatment records from September 2004 to 
June 2005 and since July 2005.

2.  The RO should forward the veteran's 
claims file to the VA psychiatrist who 
conducted the examination in June 2005 
(or, if that examiner is not available, a 
suitable substitute) and ask the examiner 
to provide an opinion on whether the 
service-connected left leg disability has 
aggravated (i.e., caused an increase in 
disability) the veteran's psychiatric 
condition.  The examiner should phrase 
the opinion in terms of whether the 
psychiatric disorder is likely, as likely 
as not (a probability of 50 percent), or 
not likely aggravated by the service-
connected disability.  That opinion 
should be based on review of the evidence 
in the claims file and sound medical 
principles, and not on the veteran's 
reported history.  The examiner should 
provide the rationale for his/her 
opinion.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


